The complaint for
superintending control is considered and, pursuant to GCR 1963, 862.5(c), Recorder’s Court of the City of Detroit shall hold a hearing in People v Noland (Recorder’s Court No. 76-06254) to determine whether plaintiffs attorney was given an opportunity to inspect the presentence information, including the “blue sheet”, relied on by the judge in sentencing the plaintiff. If he was not, plaintiff must be resentenced. We do not retain jurisdiction.
Case below, People v Noland, Court of Appeals No. 78-1252, order of June 7, 1978.